DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4, 6, 7, 9, 10, 12-15, 17, 18, and 20 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1, 3, 4, 6, 7, 9, 10, 12-15, 17, 18, and 20 under 35 U.S.C. 112a have been fully considered and rejections regarding deleted limitations have been withdrawn. However, rejections regarding limitations that have not been deleted are maintained.  

Applicant’s arguments regarding the rejections of claims 1, 3, 4, 6, 7, 9, 10, 12-15, 17, 18, and 20 under 35 U.S.C. 112b have been fully considered and some arguments are persuasive. Some of the rejections have been withdrawn. However, new 112(b) rejections are applied to claims 1, 4, 6, 7, 10, 12-15, 18, and 20.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1, 3, 4, 6, 7, 9, 10, 12-15, 17, 18, and 20 have been fully considered and are moot in light of the references being applied in the current rejection.




Claim Objections
Claims 1, 7, and 15 are objected to because of the following informalities: “subsequent to disabling of interrupt servicing” should be amended to “subsequent to disabling interrupt servicing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 7, 9, 10, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1, 7, and 15 (line numbers refer to claim 1):
	Lines 6-7 recite “adjusting, based on a first responsiveness classification of the application thread, the first threshold, the adjusting resulting in a first adjusted threshold” but this is not supported by the specification. Paragraph [0021] of the specification recites “Another embodiment implements a responsiveness classification for application threads, and determines a threshold for an application thread based on the application thread's responsiveness classification. For example, consider a system with two responsiveness classifications, high and low. Application threads in the high responsiveness class can tolerate less time being interrupted than application threads in the low responsiveness class before thread performance falls below performance criteria. As a result, an application thread classified as having high responsiveness might require a lower threshold than an application thread classified as having low responsiveness.” Therefore, the specification does not teach that the first threshold is adjusted to set the first adjusted threshold based on a first responsiveness classification of the application thread. However, the specification does teach setting a threshold for a first application thread based on a first responsiveness classification of the first application thread.

Claims 3, 4, 6, 9, 10, 12-14, 17, 18, and 20 are dependent claims of claims 1, 7, and 15 so they are rejected for the same reasons as claims 1, 7, and 15 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 9, 10, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
	Lines 3-4 recite “setting…a first threshold”, lines 6-7 recite “adjusting…the first threshold”, line 13 recites “calculating a cumulative percentage of execution time”, lines 17-18 recite “disabling…interrupt servicing on the hardware thread”, and lines 19-21 recite “enabling…interrupt servicing of the hardware thread” but it is unclear what is doing these processes.

As per claims 1, 7, and 15 (line numbers refer to claim 1):
	Lines 19-21 recite “enabling…interrupt servicing of the hardware thread” but it is unclear what is meant by “interrupt servicing of the hardware thread” since the hardware thread is the hardware on which interrupts are serviced. Line 18 recites “interrupt servicing on the hardware thread”.

As per claims 3, 9, and 17 (line numbers refer to claim 3):
	Lines 1-3 recite “the first threshold is set based on how many interrupt sources are in the set of interrupt sources” but claim 1 recites that the first threshold was adjusted, so it is unclear how the first threshold can be set if its already adjusted. 

As per claims 4, 10, and 18 (line numbers refer to claim 4):
	Lines 1-3 recite “the disabling is performed responsive to a number of hardware threads of the computing system with disabled interrupt servicing being below a second threshold” but claim 1 recites “disabling, responsive to the cumulative percentage being above the first adjusted threshold, interrupt servicing on the hardware thread”. Therefore, it is unclear if both conditions or only one condition is required to disable interrupt servicing on the hardware thread. 

As per claims 6, 12, and 20 (line numbers refer to claim 6):
	Lines 2-3 recite “enabling, responsive to an ending of execution of the application thread, interrupt servicing for the hardware thread” and it is unclear whether this enabling of interrupt servicing for the hardware thread is subsequent to the disabling of interrupt servicing on the hardware thread. Additionally, claim 1 recites “enabling…responsive to a number of interrupts occurring on the computing system within a measurement time period being below an interrupt threshold, interrupt servicing of the hardware thread” so it is unclear which condition takes precedence when determining whether or not to enable interrupt servicing for the hardware thread. 
	Dependent claims 13-14 fail to correct the deficiencies of the independent claims 1, 7, and 15 respectively. Therefore, they are rejected for the same reasons above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hepkin et al. (US 20090300317 A1 herein Hepkin) in view of Gentry Jr. et al. (US 6467008 B1 herein Gentry), in view of Hyun et al. (US 20160210050 A1 herein Hyun), in view of Park (KR20070019136A), and further in view of Zhao et al. (US 20110145461 A1 herein Zhao).
The claim mappings of Park are made with a translation of KR20070019136A.
Hepkin, Gentry, Hyun, and Park were cited in a previous office action.

As per claim 1, Hepkin teaches a computer-implemented method comprising ([0044] lines 13-14 methods described are conveniently implemented in a general purpose computer): 
executing, in a computing system, an application thread on a hardware thread (Fig. 3, 300 Computer System; [0027] lines 12-14 the I/O interrupts are delivered to the physical processors (e.g., the processors running the various partitions (as hardware thread)); [0029] lines 27-36 parallel processing of multiple interrupts on different physical processors, thus reducing service latency…The rationale behind using overall interrupt processing time as a trigger, rather than overall busy time, is that computational threads (as application thread) (which contribute to busy time, but not to the interrupt processing time) tend to have more "relaxed" response time requirements, compared to interrupts); 
a first threshold, the first threshold comprising a threshold percentage of interrupt servicing execution time; calculating a cumulative percentage of execution time spent servicing a set of interrupts relative to a total execution time since the application thread began executing on the hardware thread, the total execution time comprising a sum of time spent servicing the set of interrupts and time spent executing the application thread (Fig. 4, 480 Setup and Store Interrupt Percentage Threshold(s), 490 Interrupt Percentage Threshold(s); [0008] lines 9-12 The time spent value (e.g., a percentage of the time that the selected partition spends processing interrupts) is compared to one or more interrupt threshold values; [0035] lines 10-12 each partition can be tuned separately to allow each partition to have different interrupt percentage thresholds; [0029] lines 32-35 using overall interrupt processing time as a trigger, rather than overall busy time (as total execution time), is that computational threads (which contribute to busy time, but not to the interrupt processing time); [0030] lines 3-6 This metric is used by the operating system to calculate the percentage of partition busy time that the partition (e.g., partitions 375, 376, 377, and 380) spent processing interrupts; [0032] lines 3-6 the dispatcher could calculate the time spent value every time it is called upon to dispatch a new thread, which could potentially result in this metric being updated after each interrupt is serviced; A sum of time servicing interrupts and time spent executing the application is taught because the percentage of busy time servicing interrupts is taught and the busy time includes time processing computational threads and interrupt servicing time.);
the cumulative percentage being above the first threshold (Fig. 6, 680, 685; [0030] lines 6-7 When this percentage exceeds an administrator-defined (tunable) threshold; [0042] lines 9-17 At step 670, the partition's current interrupt time percentage value is compared to the time percentage thresholds that were established by the system administrator and stored in data store 490. A determination is made, based on the comparison, as to whether the partition's current interrupt time percentage exceeds a threshold (decision 680). If the partition's current interrupt time percentage exceeds a threshold, then decision 680 branches to "yes" branch 685).

Hepkin fails to teach setting, based on a throughput classification and a device class of each of a set of interrupt sources installed in the computing system, a first threshold; adjusting, based on a first responsiveness classification of the application thread, the first threshold, the adjusting resulting in a first adjusted threshold; disabling, responsive to the cumulative percentage being above the first adjusted threshold, interrupt servicing on the hardware thread; and enabling, subsequent to disabling of interrupt servicing on the hardware thread, responsive to a number of interrupts occurring on the computing system within a measurement time period being below an interrupt threshold, interrupt servicing of the hardware thread.


However, Gentry teaches setting, based on a throughput classification of an interrupt source installed in the computing system, a first threshold (Col. 7 lines 51-56 the time counter and packet counter are set to threshold values after a host computer processes an interrupt. Suitable threshold values, which may be stored in programmable registers or other data structures, are twenty microseconds of time and seven packets for a moderate level of traffic; Col. 22 lines 10-13 when operating in a moderate level of network traffic (e.g., without using an alias register) a packet or time counter may be re-initialized to a first threshold; Col. 3 lines 5-6 level of traffic received at the network interface; Col. 5 lines 25-28 a network interface circuit (NIC) is configured to receive and process communication packets exchanged between a host computer system; Col. 7 lines 37-38 interrupts normally generated when packets are received by a NIC (as interrupt source); Col. 10 lines 20-23 a different threshold value may be loaded from a different time threshold register depending upon the level of traffic (e.g., number of packets processed in an interrupt, number of packets received in a given period of time (as throughput)); Col. 9 lines 25-26 different threshold values may be desirable depending on the level of traffic received at the NIC);
adjusting, the first threshold, the adjusting resulting in a first adjusted threshold (Col. 15 lines 24-25 And, threshold values may be adjusted as the amount of traffic received from a network fluctuates); and
disabling, responsive to the cumulative percentage being above the first adjusted threshold, interrupt servicing on the hardware thread (Col. 16 lines 12-14 It is envisioned that disabled state 402 will be the principal state for a network interface receiving a very high number of packets; Col. 13 line 20 Suppressing Interrupts During Heavy Network Traffic; Col. 15 lines 52-54 As one alternative, polling may begin when a host computer processor's load reaches a particular level (e.g., ninety percent utilization); abstract lines 5-7 Interrupts that would normally be issued from the network interface in response to the transfer of packets are suppressed or postponed during the polling mode of operation; Col. 13 lines 24-30 Such an interrupt modulator may use a time counter and/or a packet counter to temporarily disable and enable the generation of interrupts from the network interface to a host computer processor. As a result, the number of interrupts that are generated by the interrupt modulator and that must be serviced by the host processor may be significantly decreased.);
enabling, subsequent to disabling of interrupt servicing on the hardware thread, interrupt servicing of the hardware thread (Fig. 4; Col. 10 lines 5-6 determining when interrupts should be enabled or re-enabled; Col. 13 lines 25-27 temporarily disable and enable the generation of interrupts from the network interface to a host computer processor; Col. 2 lines 62-63 interrupts may be enabled to ensure the packets are serviced).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hepkin with the teachings of Gentry because Gentry’s teaching of disabling and re-enabling interrupts allows for more time for tasks to be processed, but also makes sure that packets are processed in a timely manner (see Gentry, Col. 13 lines 25-26 temporarily disable and enable the generation of interrupts from the network interface to a host computer processor. As a result, the number of interrupts that are generated by the interrupt modulator and that must be serviced by the host processor may be significantly decreased. By spending less time servicing interrupts, the host processor may be more responsive to substantive tasks. Advantageously, even though an interrupt designed to signal the arrival of a packet at a host computer from a network interface may be temporarily suppressed, the modulation scheme ensures that packets are processed in a timely fashion.).
	
Hepkin and Gentry fail to teach setting, based on a throughput classification and a device class of each of a set of interrupt sources installed in the computing system, a first threshold; adjusting, based on a first responsiveness classification of the application thread, the first threshold; enabling, responsive to a number of interrupts occurring on the computing system within a measurement time period being below an interrupt threshold, interrupt.


However, Hyun teaches adjusting, based on a first responsiveness classification of the application thread, the first threshold ([0144] lines 1-14 the adjustment module 406 adjust one or more parameters of the resumed storage operation so as to comply with a quality of service requirement relating to the resumed storage operation. For example, if the quality of service requirement for the program operation indicates that the overall operation time (including delays due to interruption) must be within a certain timeframe and/or amount of time, the adjustment module 406 may adjust parameters of the storage operation so as to complete the storage operation within the certain timeframe and/or amount of time. In certain embodiments, the adjustment module 406 may just parameters of the resumed storage operation so as to reduce the time in which the resumed portion of the storage operation is completed; [0092] the operation time threshold may be based on a quality of service parameter for the non-volatile memory device 120. In further embodiments, the operation time threshold may be adjusted as the workload of the non-volatile memory device 120 changes, as a quality of service parameter for the non-volatile memory device 120 changes; [0090] the frequency module 302 may determine the need to interrupt a storage operation with a longer duration, for example an erase operation, in order to meet the quality of service requirement for storage operation with a shorter duration. The frequency module 302, may determine the interruption frequency for longer storage operations so as to provide interruptions often enough to meet quality of service requirements for shorter storage operations; [0107] the interrupt module 304 is configured to retrieve a quality of service parameter associated with the media device, and the interrupt module 304 may prevent interruption of the storage operation based on the quality of service parameter; [0080] lines 1-3 Further, a frequency for pausing or interrupting a storage operation may be relative to a fixed period of time and/or to a variable timeframe; [0122] lines 12-15 In another embodiment, the resume module 306 may just parameters of the interrupted storage operation based on quality of service requirements; [0186] lines 4-9 In one embodiment, the adjustment module 406 adjusts 718 one or more parameters of the interrupted storage operation to extend or lengthen the overall operation time the remaining portion of the interrupted storage operation (e.g., as compared to an unadjusted storage operation of the same type). In another embodiment, the adjustment module 406 adjusts 718 one or more parameters the interrupted storage operation to meet the quality of service requirement for the storage operations of the same type as the interrupted storage operation; [0132] lines 1-5 For example, if a workload ratio comprises a percentage of time spent on program storage operations, and the workload module 402 indicates the workload ratio to the frequency module 302, which may adjust an interrupt frequency; [0066] lines 5-7 lines A non-volatile memory media controller 126 may be configured to manage storage operations on the non-volatile memory media 122, and may comprise one or more processors; Responsiveness classification is taught because the specification recites “application threads in the high responsiveness class can tolerate less time being interrupted than application threads in the low responsiveness class before thread performance falls below performance criteria” and quality of service requirements are performance criteria and an operation time is an indication of responsiveness.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hepkin and Gentry with the teachings of Hyun because Hyun’s teaching of adjusting thresholds allows for quality of service requirements to be met (see Hyun, [0144] lines 1-4 the adjustment module 406 adjust one or more parameters of the resumed storage operation so as to comply with a quality of service requirement relating to the resumed storage operation.).

Hepkin, Gentry, and Hyun fail to teach setting, based on a throughput classification and a device class of each of a set of interrupt sources installed in the computing system, a first threshold; enabling, responsive to a number of interrupts occurring on the computing system within a measurement time period being below an interrupt threshold, interrupt.
	
However, Park teaches throughput classification of each of a set of interrupt sources installed in the computing system (lines 162-174 Therefore, no matter how often an interrupt occurs, in the polling mode, the polling mode processing unit 20 checks the interrupt request according to a predetermined period, so that the system does not go down due to excessive interrupts. The interrupt counter 40 counts the number of interrupts (Count#) generated within a predetermined time interval for each interrupt source group at the request of the mode controller 30. Here, the interrupt source group is a grouping of one or two or more interrupt sources that generate an interrupt. The mode controller 30 manages the interrupt mode and the polling mode in a toggle form for each interrupt source group. In addition, when an interrupt occurs in the interrupt mode, the mode control unit 30 checks the number of interrupts (Count#) generated within a predetermined time interval); 
enabling, responsive to a number of interrupts occurring on the computing system within a measurement time period being below an interrupt threshold, interrupt (lines 134-137 in the polling mode, the number of interrupts generated within a predetermined time interval from the interrupt counter is compared with a predetermined lower limit threshold, and if it is less than or equal to the lower limit threshold, the polling mode is converted to the interrupt mode; lines 85-87 one bit of control information called an interrupt mask is provided for each interrupt factor so that the program can select whether to actually generate or ignore an interrupt when an interrupt occurs).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hepkin, Gentry, and Hyun with the teachings of Park because Park’s teaching of switching between polling and interrupt modes prevents excessive interrupts (see Park, lines 140-141 protecting a system from excessive interrupts).

	Hepkin, Gentry, Hyun, and Park fail to teach setting, based on a device class of each of a set of interrupt sources installed in the computing system, a first threshold.

However, Zhao teaches setting, based on a device class of each of a set of interrupt sources installed in the computing system, a first threshold (Table 1; [0061] As shown in Table 1, besides the type of the interrupt source, the interrupt scheduling core group, and the default processing core, the static strategy configuration of an interrupt further comprises an interrupt threshold value; As shown in Table 1, an interrupt threshold is set based on a device class.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hepkin, Gentry, Hyun, and Park with the teachings of Zhao because Zhao’s teaching of setting an interrupt threshold based on device class allows the interrupt threshold to be set based on the capabilities of devices (see Zhao, [0070] the interrupt device has low efficiency due to interrupt processing). 
	

As per claim 7, it is a computer usable program product claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Hepkin teaches a computer usable program product comprising one or more computer-readable storage media, and program instructions stored on at least one of the one or more storage media, the stored program instructions comprising (Hepkin Fig. 1, 120 system memory; [0044] lines 2-5 a set of instructions (program code) or other functional descriptive material in a code module that may, for example, be resident in the random access memory of the computer).

As per claim 13, Hepkin, Gentry, Hyun, Park, and Zhao teach the computer usable program product of claim 7. Hepkin specifically teaches wherein the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system and wherein the stored program instructions are transferred over a network from a remote data processing system (Hepkin Fig. 1, 120 system memory; [0044] lines 2-5 a set of instructions (program code) or other functional descriptive material in a code module that may, for example, be resident in the random access memory of the computer (as local data processing system). Until required by the computer, the set of instructions may be stored in another computer memory, for example, in a hard disk drive, or in a removable memory such as an optical disk (for eventual use in a CD ROM) or floppy disk (for eventual use in a floppy disk drive), or downloaded via the Internet or other computer network; [0027] lines 6-10 computer network 200 in order to facilitate communication between the computer system and network servers and devices 335 (as remote data processing system)).

As per claim 15, it is a computer system claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. Additionally, Hepkin teaches a computer system comprising one or more processors, one or more computer­readable memories, and one or more computer-readable storage media, and program instructions stored on at least one of the one or more storage media for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising (Hepkin Fig. 1, 120 system memory, 110 processor(s); [0044] lines 2-5 a set of instructions (program code) or other functional descriptive material in a code module that may, for example, be resident in the random access memory of the computer; [0019] lines 8-10 Northbridge 115 is connected to system memory 120 and provides a means for processor(s) 110 to access the system memory).

Claims 3, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hepkin, Gentry, Hyun, Park, and Zhao, as applied to claims 1, 7, and 15 above, in view of Li et al. (US 9262354 B2 herein Li).
Li was cited in a previous office action.

As per claim 3, Hepkin, Gentry, Hyun, Park, and Zhao teach the computer-implemented method of claim 1. Hepkin specifically teaches wherein the first threshold is set (Hepkin Fig. 4, 480 Setup and Store Interrupt Percentage Threshold(s); [0033] lines 2-3 assign processing capacities and interrupt percentage thresholds).
Additionally, Park teaches the set of interrupt sources installed in the computing system (Park lines 162-170 Therefore, no matter how often an interrupt occurs, in the polling mode, the polling mode processing unit 20 checks the interrupt request according to a predetermined period, so that the system does not go down due to excessive interrupts. The interrupt counter 40 counts the number of interrupts (Count#) generated within a predetermined time interval for each interrupt source group at the request of the mode controller 30. Here, the interrupt source group is a grouping of one or two or more interrupt sources that generate an interrupt).

Hepkin, Gentry, Hyun, Park, and Zhao fail to teach the first threshold is set based on how many interrupt sources are in the set of interrupt sources.

However, Li teaches the first threshold is set based on how many interrupt sources are in the set of interrupt sources (Fig. 1; 100 system; Table 1; Col. 4 lines 15- 19 Interrupt moderation timer(s) 129 and their associated interrupt moderation timer value(s) 128 are configured to reduce an interrupt rate so that the processors 110 are not interrupted whenever a packet is received or in response to a packet being sent; Abstract lines 5-9  determining, by the host device, a new interrupt rate based at least in part on a number of connections (as number of interrupt sources); updating, by the host device, an interrupt moderation timer with a value related to the new interrupt rate). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hepkin, Gentry, Hyun, Park, and Zhao with the teachings of Li because Li’s teaching of a threshold based on interrupt sources maximizes efficiency (see Li, Col. 2 lines 42-46 for a relatively low number of connections, the relatively high interrupt rate is configured to maximize throughput and reduce latency. For a relatively high number of connections, the relatively low interrupt rate is configured to maximize efficiency.).

As per claim 9, it is a computer usable program product claim of claim 3. Therefore, it is rejected for the same reasons as claim 3 above.

As per claim 17, it is a computer system claim of claim 3. Therefore, it is rejected for the same reasons as claim 3 above.

Claims 4, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hepkin, Gentry, Hyun, Park, and Zhao, as applied to claims 1, 7, and 15 above, in view of Lee (US 20110072180 A1).
Lee was cited in a previous office action.

As per claim 4, Hepkin, Gentry, Hyun, Park, and Zhao teach the computer-implemented method of claim 1. Gentry specifically teaches wherein the disabling is performed (Gentry Col. 12 lines 36-37 interrupts associated with the transfer of packets from a network interface are temporarily disabled.).

Hepkin, Gentry, Hyun, Park, and Zhao fail to teach wherein the disabling is performed responsive to a number of hardware threads of the computing system with disabled interrupt servicing being below a second threshold. 

	However, Lee teaches wherein the disabling is performed responsive to a number of hardware threads of the computing system with disabled interrupt servicing being below a second threshold (Fig. 11; [0089] lines 1-6 When the fourth CPU core CPU4 intends to enter the interrupt-disabled section `DI`, it checks the interrupt disable bit corresponding to the other CPU core (for example, the third CPU core CPU3) in the bitmap. Since the interrupt disable bit corresponding to the third CPU core CPU3 is `0,` the fourth CPU core CPU4 sets its interrupt disable bit to `1,`; [0090] lines 1-11 Since the interrupt disable bit corresponding to the fourth CPU core CPU4 has been set to `1,` the third CPU core CPU3 waits until the interrupt disable bit corresponding to the fourth CPU core CPU4 becomes `0,` that is, until the fourth CPU core CPU4 enters the interrupt-enabled section `EN`. When intending to enter the interrupt-enabled section `EN`, the fourth CPU core CPU4 changes its interrupt disable bit to `0,` thereby setting the bitmap to `0000.` And, the fourth CPU core CPU4 leaves the interrupt-disabled section `DI`. Thereafter, the third CPU core CPU3 changes its interrupt disable bit to `1,`; In other words, CPU3 does not disable interrupts until CPU4 has enabled interrupts therefore there is a second threshold of 1 core that can disable interrupts.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hepkin, Gentry, Hyun, Park, and Zhao with the teachings of Lee because Lee’s teaching of limiting the number of CPU cores that can be in a interrupt-disabled section prevents a situation where all the CPU cores are in the interrupt-disabled section (see Lee, [0090] lines 13-16 As illustrated in the example method, a situation in which all CPU cores included in a target CPU set being located in the interrupt-disabled section `DI` can be prevented.).
	
As per claim 10, it is a computer usable program product claim of claim 4. Therefore, it is rejected for the same reasons as claim 4 above.

As per claim 18, it is a computer system claim of claim 4. Therefore, it is rejected for the same reasons as claim 4 above.

Claims 6, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hepkin, Gentry, Hyun, Park, and Zhao, as applied to claims 1, 7, and 15 above, in view of Boyle (US 20180137052 A1).
Boyle was cited in a previous office action.

As per claim 6, Hepkin, Gentry, Hyun, Park, and Zhao teach the computer-implemented method of claim 1. Hepkin specifically teaches interrupt servicing of the hardware thread (Hepkin [0027] lines 12-14 the I/O interrupts are delivered to the physical processors (e.g., the processors running the various partitions (as hardware thread))).
Additionally, Gentry teaches further comprising: enabling interrupt servicing for the hardware thread (Gentry Col. 10 lines 5-6 determining when interrupts should be enabled or re-enabled; Col. 2 lines 62-63 interrupts may be enabled to ensure the packets are serviced; Col. 3 line 27 processing of a interrupt by a host processor).

Hepkin, Gentry, Hyun, Park, and Zhao fail to teach enabling, responsive to an ending of execution of the application thread, interrupt servicing for the hardware thread. 

However, Boyle teaches enabling, responsive to an ending of execution of the application thread, interrupt servicing for the hardware thread ([0066] lines 1-6 In operation 640, the primary thread causes the CPU core to copy the file data from the cache to a persistent copy of the file in persistent memory. Compared to the initial copy in operations 620 and 630, operation 640 executes quickly, since there is no need to reload the cache for the second copy; [0067] lines 1-3 After the copying is complete, the primary thread restores the ability of interrupts and other threads to run on the CPU core).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hepkin, Gentry, Hyun, Park, and Zhao with the teachings of Boyle because Boyle’s teaching of restoring interrupts after the primary thread is finished copying provides the advantages of interrupts such as being able to store data in persistent memory when power is lost (see Boyle, [0075] lines 4-12 loss of main power may generate a non-maskable interrupt (NMI) that interrupts a currently-executing thread and causes code to run that is responsive to the loss of power. This code may check to see if any data stored in the volatile memory used as a persistent memory save area has not yet been written to the persistent memory. Any file data found to have not yet been written to the persistent memory is written to the persistent memory before the backup power runs out.).
	
As per claim 12, it is a computer usable program product claim of claim 6. Therefore, it is rejected for the same reasons as claim 6 above.

As per claim 20, it is a computer system claim of claim 6. Therefore, it is rejected for the same reasons as claim 6 above.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hepkin, Gentry, Hyun, Park, and Zhao, as applied to claim 7 above, in view of Bello et al. (US 20120272016 A1 herein Bello).
Bello was cited in a previous office action.


As per claim 14, Hepkin, Gentry, Hyun, Park, and Zhao teach the computer usable program product of claim 7. Hepkin specifically teaches wherein the stored program instructions are stored in the at least one of the one or more storage media of a server data processing system and wherein the stored program instructions are downloaded over a network (Hepkin Fig. 1, 120 system memory; [0044] lines 2-5 a set of instructions (program code) or other functional descriptive material in a code module that may, for example, be resident in the random access memory of the computer. Until required by the computer, the set of instructions may be stored in another computer memory, for example, in a hard disk drive, or in a removable memory such as an optical disk (for eventual use in a CD ROM) or floppy disk (for eventual use in a floppy disk drive), or downloaded via the Internet or other computer network; [0023] lines 2-3 an information handling system may take the form of a desktop, server).

Hepkin, Gentry, Hyun, Park, and Zhao fail to teach wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.  

However, Bello teaches wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Claim 19 wherein the program instructions are downloaded over a network to a remote data processing system for use in a computer-readable tangible storage device associated with the remote data processing system.).  

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Hepkin, Gentry, Hyun, Park, and Zhao with the teachings of Bello because Bello’s teaching of downloading instructions over a network to a remote data processing system provides the advantage that when the instructions need to be modified, instructions only need to be modified once and downloaded onto the remote data processing system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195